712 N.W.2d 455 (2006)
474 Mich. 1127
CITIZENS INSURANCE COMPANY, Plaintiff-Appellee,
v.
F.C. SCHOLZ, III, Defendant-Appellant, and
Bultsma Excavating Inc., and Hoonhorst Concrete, Inc., Defendants-Appellees.
Docket No. 130163. COA No. 254466.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.